Name: Commission Regulation (EEC) No 3433/82 of 17 December 1982 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 82 Official Journal of the European Communities No L 361 / 19 COMMISSION REGULATION (EEC) No 3433/82 of 17 December 1982 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency Article 2 The sale shall take place in accordance with the ten ­ dering procedure provided for in Regulation (EEC) No 3389/73 . Article 3 The deadline for the submission of tenders at the headquarters of the Commission of the European Communities shall be at 12 noon, local time, on 13 April 1983 . Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 3389/73 of 13 December 1973 (3), as last amended by Regula ­ tion (EEC) No 313/79 (4), lays down the procedure and conditions for the sale of tobacco held by intervention agencies ; Whereas, on account of the problems caused by the storage of baled tobacco, and in particular the costs of storage, and in view of the quantities of tobacco available on the internal Community market, an invi ­ tation to tender should be opened for the sale of the tobacco in lots ; whereas this tobacco should be intended for export, without refund ; Whereas, in view of the size of the lots and of the fact that payment for all these lots is made before the tobacco is removed, it should be provided that, at the request of the successful tenderer, the security should be released progressively as the quantities of tobacco are exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be : (a) at the end of the sixth month following the date of publication of the result of the tendering proce ­ dure in the Official Journal of the European Communities, in respect of at least one third of the lots ; (b) at the end of the 10th month following the said date for the remaining tobacco ; Article 5 1 . The security specified in Article 5 of Regulation (EEC) No 3389/73 must be lodged with and by the Azienda di Stato per gli interventi nel mercato agri ­ colo, sezione specializzata per il tabacco (AIMA), via Duccio Galimberti 47, 00136 I-Roma. HAS ADOPTED THIS REGULATION : 2. The Commission shall inform the relevant inter ­ vention agency forthwith of the result of the sale by tender. The agency shall immediately release the securities of tenderers whose tenders were inadmissible or who were unsuccessful . Save as otherwise provided in the second subparagraph of Article 7 of Regulation (EEC) No 3389/73 , the securities of the successful tenderer or tenderers shall be released once the conditions laid down in Article 7 (c) of that Regulation have been fulfilled. 3 . On application by the person concerned, the security shall be released by instalments in proportion to the quantities of tobacco in respect of which the proof referred to in Article 7 (c) of the said Regulation has been furnished . Article 1 Eight lots of baled raw tobacco from the 1978 and 1979 harvests, held by the Italian intervention agency, with a total weight of 1 5 543 409 kilograms divided by varieties as shown in the Annex hereto, shall be sold for export. Article 6 (') OJ No L 94, 28 . 4 . 1970, p . 1 . 2 OJ No L 164, 14 . 6 . 1982, p . 27 . (3) OJ No L 345, 15 . 12. 1973, p. 47. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(*) OJ No L 43, 20 . 2. 1979 , p . 5 . No L 361 /20 Official Journal of the European Communities 22. 12. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982 . For the Commission Poul DALSAGER Member of the Commission 22. 12. 82 Official Journal of the European Communities No L 361 /21 ANNEX Lot No Variety Harvest Weight (kilograms) 1 Xanti-YakÃ Perustitza Erzegovina 1978 1978 1978 524 825 391 190 975 705 1 891 720 2 Xanti-YakÃ Perustitza Erzegovina 1978 1978 1978 692 161 339 223 1 079 894 2 111 278 3 Xanti-YakÃ Perustitza Erzegovina 1978 1978 1978 612 838 364 195 970 117 1 947 150 4 Xanti-YakÃ Perustitza Erzegovina 1979 1979 1979 403 015 513 995 975 174 1 892 184 5 Xanti-YakÃ Perustitza Erzegovina 1979 1979 1979 576 242 321 136 1 032 590 1 929 968 6 Xanti-YakÃ Perustitza Erzegovina 1979 1979 1979 519 236 529 355 864 625 1 913216 7 Xanti-YakÃ Perustitza Erzegovina 1979 1979 1979 396 292 426 083 1 130 607 1 952 982 8 Xanti-YakÃ Perustitza Erzegovina 1979 1979 1979 424 124 502 604 978 183 1 904 911 Total 1 5 543 409